Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered September 9, 1998, convicting him of assault in the second degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied the effective assistance of counsel is without merit. The defendant was afforded meaningful and effective representation (see, People v Flores, 84 NY2d 184; People v Benn, 68 NY2d 941; People v Baldi, 54 NY2d 137).
The defendant’s contention that improper remarks were made by the prosecutor during summation is unpreserved for appellate review (see, CPL 470.05; People v Medina, 53 NY2d 951). In any event, any error in allowing the remarks was harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230). Bracken, J. P., Santucci, Thompson and Sullivan, JJ., concur.